     Case 1:20-cv-11538-MPK Document 1 Filed 08/16/20 Page 1 of 14



                 UNITED STATES DISTRICT COURT
                  DISTRICT OF MASSACHUSETTS


PATRICK CARRESI, MARK WHOOTEN,
ROBERT D’AGASTINO, EUGENE
FARESE, MICHAEL BARRILE, WILLIAM
BERTRAND, FRANK BIANCO, PAUL
BINDON, JOHN BRYANT, MOSES
BRISSON, BRAD BUTERA, BRENDAN
BUTLER, DOMINIC CAMILLI, MICHAEL
CANNISTRANO, ERIK CAPOCCIA,
SCOTT CARLIN, PATRICK CARRESI,
ARTHUR CARTER, E. PETER COLON,
WILLIAM CONSERVO, MATTHEW
D’AGASTINO, MIKE DANIELE,
ANTONIO DECARO, CLEBER DE
ALMEIDA, ARBOLD DOBSON,
MATTHEW DRAKAS, JOSEPH
DRISCOLL, JEFF ECCLES, ANDREW
FADDEN, JOHN FLEMING, ROBERT
FLEMING, SR., JACKSON FLORESTAL,
STEPHEN HODGDON, SETH
HUMPHREYS, HENRY LANGEVIN, BEN
LANGKOPF, DONALD LEBLANC,
STEVEN MAGAZY, BRIAN MALO,
TIMOTHY MCDONNELL, AL MORU,
BRIAN NAPOLITANO, JEFFREY O’NEIL,
DENNIS PANZA, GREGORY PEREZ, RUI
PERPETUA, CHRIS PETRIE, MATTHEW
PINZONE, BRIAN QUINN, CARLO
QUILES, JOSEPH RATTA, JOSH
RICHARDSON, BRIAN RIORDAN,
KELVIN SANDERS, JR., MICHAEL
SANFORD, BRIAN SAULNIER, NICK
SHUBARIAN, PETER SPINELLI, PAUL
THEA, GREGORY WANSIEWICZ,
KENDELL WASHINGTON, PAUL
WHELAN, JAMES WHITE, MARK
WOODS, AND STEPHEN YERARDI
Plaintiffs

                                                                     1
           Case 1:20-cv-11538-MPK Document 1 Filed 08/16/20 Page 2 of 14




v.

CITY OF NEWTON
Defendant


                       COMPLAINT AND JURY DEMAND

                                         PARTIES

      1.       Plaintiffs Michael Barrile, William Bertrand, Frank Bianco, Paul Bindon,

John Bryant, Moses Brisson, Brad Butera, Brendan Butler, Dominic Camilli, Michael

Cannistrano, Erik Capoccia, Scott Carlin, Patrick Carresi, Arthur Carter, Patrick

Carresi, E. Peter Colon, William Conservo, Matthew D’Agastino, Robert D’Agastino,

Mike Daniele, Antonio Decaro, Cleber De Almeida, Arbold Dobson, Matthew

Drakas, Joseph Driscoll, Jeff Eccles, Andrew Fadden, Eugene Farese, John Fleming,

Robert Fleming, Sr., Jackson Florestal, Stephen Hodgdon, Seth Humphreys, Henry

Langevin, Ben Langkopf, Donald LeBlanc, Steven Magazy, Brian Malo, Timothy

McDonnell, Al Moru, Brian Napolitano, Jeffrey O’Neil, Dennis Panza, Gregory

Perez, Rui Perpetua, Chris Petrie, Matthew Pinzone, Brian Quinn, Carlo Quiles,

Joseph Ratta, Josh Richardson, Brian Riordan, Kelvin Sanders, Jr., Michael Sanford,

Brian Saulnier, Nick Shubarian, Peter Spinelli, Paul Thea, Gregory Wansiewicz,

Kendell Washington, Paul Whelan, James White, Mark Whooten, Mark Woods, and

Stephen Yerardi and similarly situated employees (“Plaintiffs”) are employed or have

been employed by the Defendant City of Newton, Massachusetts (“Defendant”).


                                                                                       2
           Case 1:20-cv-11538-MPK Document 1 Filed 08/16/20 Page 3 of 14



      2.       Defendant City of Newton is a municipality organized under the laws of

the Commonwealth of Massachusetts, and is located in Middlesex County.

                                 FACTUAL ALLEGATIONS

      3.       Plaintiffs are employed by Defendant Newton, including in its Public

Works Department and subdivisions.

      4.       Plaintiffs’ terms and conditions of employment, including their wages,

are uniformly established by collective bargaining.

      5.       Presently, Plaintiffs and all similarly situated employees are represented

in collective bargaining by Teamsters, Local 25. At other times relevant hereto,

Plaintiffs were represented by the Newton Municipal Employees Association.

      6.       At all times relevant hereto, the collective bargaining agreements in place

have required Newton to pay Plaintiffs and other employees covered by the collective

bargaining agreements straight time and overtime wages for their work.

      7.       Defendant Newton’s employment of Plaintiffs and similarly situated

employees is subject to the minimum wage and overtime requirements of the Fair

Labor Standards Act, 29 U.S.C. § 206 and § 207.

                           SUBJECT MATTER JURISDICTION

      8.       This court has subject matter jurisdiction over this claim pursuant to 28

U.S.C. § 1331, federal question.




                                                                                            3
           Case 1:20-cv-11538-MPK Document 1 Filed 08/16/20 Page 4 of 14



                                    COUNT I
                          Violation of 29 U.S.C. § 207(a)
      Failure to Include Remuneration in the Regular Rate for the Purpose of
                              Calculating Overtime

      9.        The overtime requirement of the FLSA requires a covered employer like

Defendant Newton to pay employees entitled to overtime pay 1.5 times their “regular

rate of pay” for all hours they work in excess of 40 hours worked in their regularly

recurring seven-day workweeks.

      10. Under the FLSA, the regular rate includes all remuneration paid to an

employee, with a short list of exceptions not applicable here. 29 U.S.C. § 207(e).

      11. At times relevant hereto, the collective bargaining agreements covering

Plaintiffs and similarly situated employees have required Defendant Newton to pay

Plaintiffs and similarly situated employees forms of remuneration, in addition to their

straight time wages, that the FLSA required Newton to include in its regular rate

calculations when calculating overtime due Plaintiffs and similarly situated employees

under the FLSA, including:

            •   annual “longevity” payments based on their years of service (Article

                XXV);

            • “premium” hourly payments for sanding and plowing (Article XLI); and

            • “on-call” pay for “on-call” shifts (Article XLII).

      12. During times relevant hereto, Defendant Newton has not included the

aforementioned payments in making overtime payments it has been required to make


                                                                                       4
        Case 1:20-cv-11538-MPK Document 1 Filed 08/16/20 Page 5 of 14



the Plaintiffs under the FLSA, because it has not included the aforementioned payments

in calculating the regular rate required by the FLSA.

      13. By its failure to include these payments in calculating overtime due under

the FLSA to Plaintiffs and similarly situated employees, Defendant Newton has

underpaid them wages due and owing them, thereby causing them to suffer harm,

injury, and damages.

                                       COUNT II
                              Violation of 29 U.S.C. § 207(a)
            Failure to Count All Hours Worked for the Purpose of Calculating
                             Overtime - Off the Clock Work

      14.     Plaintiffs repeat all allegations made in this complaint.

      15.     The FLSA requires a covered employer to pay its employees 1.5 times

their regular rate of pay for all “hours worked” in excess of 40 in their regularly

recurring seven-day workweeks.

      16.     Under the FLSA, “hours worked” includes all time the employee suffers

work or is permitted to suffer work.

      17.     Compensable hours worked under the FLSA includes all time during

which an employee is required to be on the employer's premises or to be on duty, or

to be at the prescribed work site or at any other location, and any time worked before

or after the end of the normal shift to complete the work. Importantly, exertion is not

necessary for an employee’s task to constitute compensable time work, since an




                                                                                      5
        Case 1:20-cv-11538-MPK Document 1 Filed 08/16/20 Page 6 of 14



employer, if he chooses, may hire a person to do nothing, or to do nothing but wait

for something to happen.

       18.      Work performed but not counted toward FLSA hours worked is

commonly referred to as “off the clock work,” and will be referred to as such herein.

       19.      At times relevant hereto, Plaintiffs and other similarly situated employees

were regularly scheduled to work eight-hour days, five days per week.

       20.      Despite this, during times relevant hereto, as a practice, on a daily basis,

Plaintiffs and similarly situated employees, including Plaintiffs and similarly situated

employees performed compensable work within the meaning of the FLSA, which

Defendant considered off the clock, and for which it did not pay them straight time

or overtime wages, including:

             • work related to preparing work crews for their daily assignments;

             • work related to preparing to perform work when on the clock;

             • time required to remain idle while waiting for work assignments,

                including waiting for assignments on regular days worked, and time

                required to wait to be called in for snow or other emergencies;

             • time spent preparing and moving equipment and vehicles before and

                after work shifts;




                                                                                               6
        Case 1:20-cv-11538-MPK Document 1 Filed 08/16/20 Page 7 of 14




             •   time spent on administrative tasks during snow emergencies, including

                 by being required to coordinate communications with DPW personnel

                 who might be called in during snow emergencies.

       21.       Defendant Newton, by its agents, knew that Plaintiffs and similarly

situated employees have performed the off the clock work described here, that this

off the clock work has benefited Newton, and accepted the benefit of this work,

without counting it as compensable, and paying Plaintiffs for performing it.

       22.       Although Defendant Newton, by its agents, knew Plaintiffs and similarly

situated employees were performing work before their shifts started, Defendant

Newton did not include the time Plaintiffs and similarly situated employees spent

performing this work in calculating the wages it was obligated to pay Plaintiffs and

similarly situated employees, either at their straight time or overtime rates of pay.

       23.       Rather, Newton considered this work to be “off the clock,” and did not

consider it in calculating straight time or overtime wages due Plaintiffs and similarly

situated employees.

       24.       Pursuant to 29 U.S.C. § 207(a), Defendant Newton was obligated to pay

1.5 times their regular rate of pay for all hours they worked in excess of 40 in their

regularly recurring seven-day workweeks.

       25.       Defendant violated 29 U.S.C. § 207(a) because it failed to pay Plaintiffs

overtime wages due them under the law, including because it did not include the off

the clock work described here that Plaintiffs and similarly situated employees worked

                                                                                             7
        Case 1:20-cv-11538-MPK Document 1 Filed 08/16/20 Page 8 of 14



in their regularly recurring seven-day workweeks, thereby depriving them of overtime

wages they were due under the Fair Labor Standards Act.

      26.    Plaintiffs and similarly situated employees have been harmed, injured

and damaged by Defendant Newton’s illegal acts.

                                     COUNT III
                 Failure to Make Timely Payment of Overtime Wages-
                             Violation of G.L. c. 149, § 148

      27.    Plaintiffs repeat all allegations made in this complaint.

      28.    Under the Massachusetts Wage Act, G.L. c. 149, § 148 (“the Wage Act”)

a covered employer has to pay covered employees all earned wages within seven-days,

including overtime wages.

      29.    On an ongoing and continuous basis, Newton has failed to pay Plaintiffs

and similarly situated employees their overtime wages within this seven-day period, in

violation of the Wage Act.

      30.    Plaintiffs and similarly situated employees have been harmed, injured

and damaged by Defendant Newton’s illegal acts.

      31.     Plaintiffs have satisfied all prerequisites to suit under the Wage Act.

                                    COUNT IV
                 Failure to Make Timely Payment of Earned Wages
                            Violation of G.L. c. 149, § 148

      32.    Plaintiffs incorporate by reference all allegations made herein.

      33.    The Wage Act requires a covered employer to make timely payment of

all earned wages to its employees.

                                                                                        8
        Case 1:20-cv-11538-MPK Document 1 Filed 08/16/20 Page 9 of 14



      34.    A wage is earned under the Wage Act where the employee has

completed the labor, service, or performance required of him.

      35.    Correspondingly, the Wage Act’s requirement of timely payment is

secured by virtue of the work or service actually performed.

      36.    Here, the Defendant City of Newton violated the Wage Act by failing to

pay Plaintiffs and similarly situated employees straight time or overtime wages for

their off the clock work, and by failing to pay them overtime wages required by the

FLSA, as described above.

      37.    Plaintiffs and similarly situated employees have been harmed, injured

and damaged by Defendant Newton’s illegal acts.

                                 COUNT V
                      COLLECTIVE ACTION ALLEGATIONS
                           UNDER 29 U.S.C. § 216(b)

      38.    Plaintiffs seek to bring this action on behalf of themselves and all those

similarly situated individuals pursuant to § 216(b) of the FLSA. Plaintiffs are similarly

situated because as unionized employees, their terms and conditions of employment

are subject to a collective bargaining agreement and uniformly implemented personnel

policies. As set forth below, Plaintiffs and similarly situated employees were all subject

to Defendant Newton’s illegal practices under the FLSA. Annexed hereto as Exhibit

A are the written consents of Plaintiffs to the filing of this Complaint pursuant to §

216(b) of the FLSA.




                                                                                            9
        Case 1:20-cv-11538-MPK Document 1 Filed 08/16/20 Page 10 of 14



                            COUNT VI
        CLASS ACTION COUNT UNDER THE MASSACHUSETTS WAGE
                              ACT

       39.    Plaintiffs incorporate by reference all allegations made herein.

       40.    Plaintiffs bring Counts III-IV of this Complaint on behalf of themselves

and similarly situated employees as a putative Rule 23 class action pursuant to Rules

23(a) and (b) of the Federal Rules of Civil Procedure for Defendant Newton’s

violations of the law.

       41.    The putative Rule 23 Class (“the Rule 23 Class”) is defined to include:

              All individuals who from August 16, 2017 to the present

              (the “Class Period”) Defendant Newton has employed in

              and who during this period were or are covered employees

              under recognition clauses of the collective bargaining

              agreements between Defendant Newton and the Newton

              Municipal Employees Association, and Defendant Newton

              and Teamsters Local 25, including all those employees

              listed in Article I, Union Recognition, attached here as

              Exhibit B.

       42.    The persons in the Rule 23 Class identified above are so numerous that

joinder of all members is impracticable. Although the precise number of such persons

is unknown at this time, upon information and belief, Defendant Newton employed

more than 300 persons who satisfy the definition of the Rule 23 Class.

                                                                                        10
        Case 1:20-cv-11538-MPK Document 1 Filed 08/16/20 Page 11 of 14



       43.    There are questions of law and fact common to the Rule 23 Class that

predominate over any questions solely affecting individual members.

       44.    Plaintiffs’ claims are typical of those of the Rule 23 Class. Plaintiffs, like

other members of the Rule 23 Class, were subject to Defendant Newton’s illegal wage

practices. Plaintiffs and the Rule 23 Class have all been injured in that they have not

been paid compensation due to Defendant Newton’s common policies, practices, and

patterns of conduct.

       45.    Plaintiffs will fairly and adequately protect the interests of the Rule 23

Class, and have retained counsel experienced in complex wage and hour class and

collective action litigation. There is no conflict between Plaintiffs and the Rule 23

Class members.

       46.    A class action is superior to other available methods for the fair and

efficient adjudication of the controversy, particularly in the context of wage-and-hour

litigation where individual plaintiffs lack the financial resources to vigorously

prosecute separate lawsuits in federal court against a large corporate defendant.

       47.    Class certification of Counts III-IV is appropriate under Mass. R. Civ. P.

23(b)(3) because questions of law and fact common to the Rule 23 Class predominate

over any questions affecting only individual members, and because a class action is

superior to other available methods for the fair and efficient adjudication of this

litigation. Defendant Newton’s common and uniform policies and practices denied

the Rule 23 Class compensation to which they are entitled. The damages suffered by

                                                                                           11
        Case 1:20-cv-11538-MPK Document 1 Filed 08/16/20 Page 12 of 14



the individual Rule 23 Class members are small compared to the expense and burden

of individual prosecution of this litigation. In addition, class certification is superior

because it will obviate the need for unduly duplicative litigation that might result in

inconsistent judgments about Defendant Newton’s practices.




                                                                                             12
 Case 1:20-cv-11538-MPK Document 1 Filed 08/16/20 Page 13 of 14



                          PRAYER FOR RELIEF

WHEREFORE, Plaintiffs pray for relief as follow:

   A. An order allowing this action to proceed as a representative collective

      action under the FLSA, 29 U.S.C. § 216(b);

   B. An order certifying this action as class action under Rule 23;

   C. Judgment awarding Plaintiffs and all similarly situated employees all

      unpaid overtime compensation, liquidated damages, attorney’s fees and

      costs as mandated under the FLSA, 29 U.S.C. § 216(b);

   D. Judgement awarding Plaintiffs and all similarly situated employees all

      unpaid wages, treble damages, attorney’s fees, and costs as mandated by

      G.L. c. 149, § 148 and § 150;

   E. An award of pre- and post-judgment interest on all amounts awarded at

      the highest rate allowable by law; and

   F. All such other and further relief to which Plaintiffs may show

      themselves to be justly entitled.




                                                                                13
    Case 1:20-cv-11538-MPK Document 1 Filed 08/16/20 Page 14 of 14



                                  JURY DEMAND

   A trial by jury is demanded on all counts so triable.

                              Respectfully submitted,

                              PLAINTIFFS,

                              By their attorney,

                              s/Daniel W. Rice
                              Daniel W. Rice, BBO # 559269
                              Attorney at Law
                              25 Braintree Hill Office Park, Suite 200
                              Braintree, Massachusetts 02184
                              (781) 964-8377 (mobile)
                              daniel.rice@glhrlaw.com


Dated: August 16, 2020




                                                                         14
